TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-15-00695-CR
                                         NO. 03-15-00696-CR



                                 Justin Michael Johnson, Appellant

                                                    v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
                    NO. D-1-DC-13-300332 & D-1-DC-13-300333
              HONORABLE CLIFFORD A. BROWN, JUDGE PRESIDING



                  ORDER AND MEMORANDUM OPINION


PER CURIAM

                Counsel for appellant sought and received extensions of time to file appellant’s brief,

resulting in a July 29, 2016 deadline. We cautioned counsel that failure to file brief by that date

would result in the referral of the appeals to the trial court pursuant to rule 38.8(b). To date, the brief

has not been filed.

                The appeal is therefore abated. The trial court shall conduct a hearing to determine

whether appellant still wishes to pursue his appeal and whether appellant is indigent. See Tex. R.

App. P. 38.8(b)(2), (3). The court shall make appropriate findings and recommendations, including

determining whether new counsel should be appointed to assist appellant, and a supplemental record

from this hearing, including copies to the court’s findings and orders and a transcription of the court
reporter’s notes, shall be forwarded to the Clerk of this Court no later than September 26, 2016.

See id. R. 38.8(b)(3).

               It is ordered August 26, 2016.



Before Justices Puryear, Pemberton, and Field

Abated and Remanded

Filed: August 26, 2016

Do Not Publish




                                                2